







Execution Copy




EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”) dated this 31st day of May 2016, by and
between Ronald J. Nicolas, Jr. (the “Executive”), Pacific Premier Bancorp, Inc.
(the “Company”) and Pacific Premier Bank (the “Bank” and, together with the
Company, the “Employers”).
WITNESSETH
WHEREAS, the Employers desire to assure themselves of the services of the
Executive for the period provided in this Agreement, and the Executive is
willing to serve in the employ of the Employers for such period, all in
accordance with the terms and conditions contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein set forth, it is
agreed that, effective May 31, 2016 (the “Effective Date”), the following terms
and conditions shall apply to Executive’s employment with the Employers:
1.Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:
(a)Affiliate. Affiliate of any person or entity means any stockholder or person
or entity controlling, controlled by or under common control with such person or
entity, or any director, officer or key executive of such entity or any of their
respective relatives. For purposes of this definition, “control,” when used with
respect to any person or entity, means the power to direct the management and
policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contracting or otherwise; and the terms
“controlling” and “controlled” have meanings that correspond to the foregoing.
(b)Base Salary. References to “Base Salary” shall mean the Executive’s annual
base salary as then in effect.
(c)Cause. Termination of the Executive's employment for “Cause” shall mean
termination because of personal dishonesty or incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or other misdemeanor offenses) or final cease-and-desist
order or material breach of any provision of this Agreement.
(d)Change in Control. “Change in Control” shall mean the occurrence of any of
the following events subsequent to the Effective Date: (i) the acquisition of
control of the Company or the Bank as defined in the rules and regulations of
the applicable banking regulators on the date hereof (provided that in applying
the definition of Change in Control as set forth under the rules and regulations
of the applicable banking regulators, the Board of Directors of Employers shall
substitute its judgment for that of the applicable banking regulators); (ii) an
event that would be required to be reported in response to Item 5.01(a) of the
Current Report on Form 8-K pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor thereto,
whether or not any class of securities of the Company is registered under the
Exchange Act; (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), after the date hereof, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Affiliate of the Company, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company





--------------------------------------------------------------------------------





representing 25% or more of the combined voting power of the Company's then
outstanding securities; (iv) the sale or other disposition of all or
substantially all of the assets of the Company or the transfer by the Company of
greater than 25% of the voting securities of the Company; or (v) during any
period of three consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.
(e)Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)Confidential and Proprietary Information. “Confidential and Proprietary
Information” shall mean any and all (i) confidential or proprietary information
or material not in the public domain about or relating to the business,
operations, assets or financial condition of the Employers or any Affiliate of
the Employers or any of the Employers’ or any such Affiliate's trade secrets;
and (ii) information, documentation or material not in the public domain by
virtue of any action by or on the part of the Executive, the knowledge of which
gives or may give the Employers or any Affiliate of the Employers an advantage
over any person not possessing such information. For purposes hereof, the term
Confidential and Proprietary Information shall not include any information or
material (i) that is known to the general public other than due to a breach of
this Agreement by the Executive or (ii) was disclosed to the Executive by a
person who the Executive did not reasonably believe was bound to a
confidentiality or similar agreement with the Employers.
(g)Date of Termination. “Date of Termination” shall mean (i) if the Executive's
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, and (ii) if the Executive's employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.
(h)Disability. Termination by the Employers of the Executive's employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Company or the Bank or,
if no such plan applies, which would qualify the Executive for disability
benefits under the Federal Social Security System.
(i)Good Reason. Termination by the Executive of the Executive's employment for
“Good Reason” shall mean termination by the Executive following a Change in
Control based on:
(A)
Without the Executive's express written consent, a material adverse change made
by the Employers which would reduce the Executive's functions, duties or
responsibilities as Senior Executive Vice President, Chief Financial Officer of
the Company and the Bank.

(B)
Without the Executive's express written consent, a material reduction by the
Employers in the Executive's Base Salary as the same may be increased from time
to time; or

(C)
Without the Executive's express written consent, the Employers require the
Executive to be based at a location more than 50 miles from Irvine, California
(which requirement shall be deemed to be a material change in the geographic
location at which the Executive must perform services for the Employers), except
for required travel on business of the Employers to an extent substantially
consistent with the Executive's present business travel obligations.

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation § 1.409A-1(n).





--------------------------------------------------------------------------------





(j)IRS. IRS shall mean the Internal Revenue Service.
(k)Notice of Termination. Any purported termination of the Executive's
employment by the Employers for any reason including, without limitation, for
Cause or Disability, or by the Executive for any reason including, without
limitation, for Good Reason, shall be communicated by written “Notice of
Termination” to the other party or parties hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company's termination of Executive's employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 14 hereof.
(l)Separation from Service. “Separation from Service” means termination of
Executive’s employment with the Employers for reasons other than death or
Disability and shall be determined in accordance with the requirements of
Section 409A of the Code and Treasury Regulation § 1.409A-1(h) based on the
facts and circumstances surrounding the termination of the Executive’s
employment and whether the Employers and the Executive intended for the
Executive to provide significant services for the Employers following such
termination.
(m)Specified Employee. A Specified Employee of the Employers shall include any
Executive identified as a “specified employee” under Treasury Regulation section
1.409A-1(i) if any stock of the Company is publicly traded on an established
securities market or otherwise.
2.Term of Employment.
(a)Each of the Company and the Bank hereby employs the Executive as Senior
Executive Vice President and Chief Financial Officer of the Company and the
Bank, and the Executive hereby accepts said employment and agrees to render such
services to the Employers, on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall be for a term of
one year commencing the Effective Date, unless such term is extended as provided
in this Section 2. On the annual anniversary of the Effective Date and each
annual anniversary thereafter, the term of this Agreement shall automatically be
extended for an additional one year unless either the Executive on the one hand,
or the Company or the Bank on the other hand, gives written notice to the other
party or parties hereto of such party’s or parties’ election not to extend the
term, with such notice to be given not less than ninety (90) days prior to any
such anniversary date, in which case this Agreement shall terminate at the
conclusion of its remaining term. References herein to the “Term of Employment”
shall refer both to the initial term and any extension thereof.
(b)During the Term of Employment, the Executive shall perform such executive
services for the Employers consistent with Executive’s titles and such executive
services which are from time to time assigned to Executive by the Employers’
respective Boards of Directors. The Executive shall devote Executive’s entire
business time, attention, skill and energy exclusively to the business of the
Employers. The Executive shall not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage; provided, however, that the
Executive may engage in appropriate civic, charitable or religious activities
and devote a reasonable amount of time to private investments or boards or other
activities provided that such activities do not interfere or conflict with the
Executive’s responsibilities and are not or not likely to be contrary to the
Employers interests.
3.Compensation and Benefits.
(a)The Employers shall compensate and pay the Executive for services during the
Term of Employment a base salary of $300,000 per year (“Base Salary”), which may
be increased from time to time in such amounts as may be determined by the Board
of Directors of the Employers and may not be materially reduced without the
Executive's express written consent. The Executive’s Base Salary shall be paid
in periodic installments (not less than monthly) in accordance with the general
payroll practices of the Employers, as in effect from time to time.





--------------------------------------------------------------------------------





(b)During the Term of Employment, the Executive shall be entitled to participate
in and receive pension or other retirement benefit plan, profit sharing, stock
option, employee stock ownership, or other plans, benefits and privileges given
to employees and executives of the Employers, to the extent commensurate with
Executive’s then duties and responsibilities as fixed by the Boards of Directors
of the Employers.
(c)Executive shall be entitled to receive all benefits and conditions of
employment generally available to other executives of Employers, including,
without limitation, sick leave, disability, accident, life, hospitalization,
medical and dental insurance, paid holidays, and participation in any pension,
profit sharing or other retirement plan pursuant to the terms of said plans
(d)Executive shall accrue paid vacation at the rate of four weeks per year and
paid sick leave at the rate of two hours per pay period unless extended for
years of service as governed by the Employers’ Employee Handbook. Except as
stated herein, other terms and conditions of Executive’s vacation and sick pay
shall be governed by Employers’ Employee Handbook, as amended from time to time.
(e)Executive shall be eligible for a discretionary performance bonus in
accordance with the Employers’ executive compensation plan.
(f)    On and as of the Effective Date, the Executive shall be awarded 20,000
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Restricted Shares”), which shall be granted pursuant to the Company’s Amended
and Restated 2012 Long-Term Incentive Plan (the “LTIP”). The Restricted Shares
shall vest in full on the third anniversary of the Effective Date, if not
earlier forfeited pursuant to the terms of the LTIP or the restricted stock
award agreement evidencing the grant of the Restricted Shares to the Executive.
4.Expenses. The Employers shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Employers, including, but not by way
of limitation, traveling expenses, subject to such reasonable documentation and
other limitations as may be established by the Boards of Directors of the
Employers. If such expenses are paid in the first instance by the Executive, the
Employers shall reimburse the Executive therefore.
5.Termination.
(a)The Employers shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment for any reason, including,
without limitation, termination for Cause or Disability, and the Executive shall
have the right, upon prior Notice of Termination, to terminate Executive’s
employment for any reason.
(b)In the event that, during the Term of Employment, (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability or Good Reason,
the Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination other
than for Base Salary accrued through the Date of Termination. To the extent that
Executive voluntarily terminates his employment with either one of the
Employers, he shall be deemed to have voluntarily terminated his employment with
the other Employer.
(c)In the event that the Executive's employment is terminated as a result of
Disability or death during the Term of Employment, the Executive or the
Executive’s estate (as the case may be) shall receive the lesser of (i)
Executive’s existing Base Salary as in effect as of the Date of Termination or
death, less taxes and other required withholding or (ii) Executive’s Base Salary
for the remaining duration of the Term of Employment, less taxes and other
required withholding. Payment pursuant to this Section 5(c) shall be paid to the
Executive or Executive’s estate (as the case may be) on the sixtieth (60th) day
after the Date of Termination or death.
(d)In the event that the Executive's employment is terminated during the Term of
Employment (i) by the Employers for other than Cause, Disability, or the
Executive's death or (ii) by the





--------------------------------------------------------------------------------





Executive for Good Reason, and, in each case, such termination occurs within two
(2) years following a Change in Control, then the Employers shall, subject to
Section 6 hereof, if applicable, provide the benefits described in subparagraphs
(A) and (C) of this Section 5(d). Such a termination shall be deemed an
involuntary termination, provided that, with respect to a termination by the
Executive for Good Reason, the Good Reason basis for termination has not been
cured within thirty (30) business days after a written notice of such Good
Reason basis has been given by the Executive to the Employers, and such written
notice has been given no more than ninety (90) days after the initial occurrence
of the Good Reason basis for termination.
In the event that the Executive's employment is terminated by the Employers for
other than Cause, Disability, or the Executive’s death and such termination does
not occur in conjunction with or within two (2) years following a Change in
Control, then the Employers shall provide the benefits described in
subparagraphs (B) and (C) of this Section 5(d). Such a termination shall be
deemed an involuntary termination.
(A)Pay to the Executive a cash severance amount equal to the product of (x) the
sum of the Executive’s Base Salary plus his incentive bonus for the previous
year as in effect immediately prior to the Date of Termination, (y) multiplied
by two (2), less taxes and other required withholding.
(B)Pay to the Executive a cash severance amount equal to the Executive's Base
Salary as in effect immediately prior to the Date of Termination.
(C)Permit for a period ending at the earlier of (i) the one-year anniversary of
the Date of Termination or (ii) the date of the Executive's full-time employment
by another employer, the Executive to obtain group health, life, accident, and
disability insurance in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than any stock option or
other stock compensation plans or bonus plans of the Employers), provided that
in the event that Executive's participation in any such plan, program or
arrangement is barred, the Employers shall cease such benefits. The Employers
shall charge the Executive 100% of the “applicable premium” (as within the
meaning of section 4980B(f)(4) of the Code) for such continued coverage. For
each month in which the Executive is required to pay the “applicable premium,”
the Employers shall reimburse the Executive for the after-tax cost of the
“applicable premium,” minus the same deductible and co-payment rate as are paid
by the Employers’ employees, as in effect from time to time (the “Health
Payment”). The Employers shall pay the Health Payment on the first payroll day
of each month during which the Executive is required to pay the “applicable
premium.” The Health Payment paid to the Executive during the period of time
during which the Executive would be entitled to continuation coverage under the
Employers’ group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Treasury Regulation §1.409A-l(b)(9)(v)(B). The Health
Payment shall be reimbursed to the Executive in a manner that complies with the
requirements of Treasury Regulation §1.409A-3(i)(l)(iv). The COBRA health care
continuation coverage period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the Date of
Termination.
Other than the monthly payments required by Section 5(d)(C) above, any payment
required to be made by the Employers pursuant to this Section 5(d) shall be paid
in a lump sum on the sixtieth (60) day following the Date of Termination.
Notwithstanding the foregoing, if necessary to comply with the requirements of
Section 409A of the Code, the Employers shall not be required to make any
payments pursuant to this Section 5(d) unless the Executive has undergone a
Separation from Service.
(e)In receiving any payments pursuant to this Section 5, the Executive shall not
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive hereunder, and such amounts
shall not be reduced or terminated whether or not the Executive obtains other
employment.





--------------------------------------------------------------------------------





(f)Restrictions on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a Specified Employee on the Date of
Termination and, as a result thereof, Section 409A of the Code and the rules
promulgated thereunder would so require, payments pursuant to Section 5(d) may
not commence earlier than six (6) months and one day after the Date of
Termination. For the avoidance of doubt, this Section 5(f) shall not result in
any forfeiture of payment but only a delay until such time as payment can be
made in compliance with Section 409A of the Code.
(g)    In addition to the provisions of Sections 5(b) through 5(e), the
Executive or the Executive’s estate, as applicable, shall be entitled to
Executive’s Base Salary and vacation accrued through the Date of Termination or
death, payable in accordance with California law, and reimbursement of all
expenses reimbursable to the Executive at the Date of Termination or death. In
the event the Executive dies during the six (6) month postponement period
described in Section 5(f), the amounts withheld on account of Section 409A of
the Code shall be paid to the Executive’s estate.
(h)    Notwithstanding any other provision of this Agreement, the Executive's
entitlement to any benefits under SECTION 5(d) above are contingent UPon the
Executive executing a release of any and ALL claims (“Release”) in favor of the
EMPLOYERS, THE FORM OF which Release IS BEING PROVIDED TO THE EXECUTIVE
SIMULTANEOUS HEREWITH. the RELEASE MUST BE RETURNED DULY EXECUTED BY THE
EXECUTIVE TO THE EMPLOYERS NO LATER THAN the conclusion of THE Executive’s
employment, and must become effective and non-revocable by THE payment date
SPECIFIED ABOVE.  THE Executive's failure to timely comply with the terms of
this SECTION 5(h) shall result in a complete forfeiture of the applicable
benefits and payments.
(i)    The payments and benefits under this Agreement are intended to either be
exempt from Section 409A of the Code or comply with the requirements of Section
409A of the Code. Any ambiguity or question about the application of Section
409A of the Code shall first be resolved in favor of an exemption from Section
409A of the Code and, if not permissible, in compliance with Section 409A of the
Code. Accordingly, this Agreement shall be interpreted and administered at all
times in accordance with the foregoing and Section 409A of the Code to the
extent applicable. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, neither the Employers nor any of their officers,
directors, executives or agents makes any guarantee or representation regarding
the tax consequences of this Agreement or any payments or benefits provided for
hereunder. The Executive acknowledges that he is solely responsible for any
taxes incurred in connection with this Agreement including, without limitation,
any excise taxes, penalties or interest payments to the extent applicable to any
payments or benefits under this Agreement.
6.Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits payable by the Employers pursuant to Section 5
hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits payable by the Employers under Section 5 being
non-deductible to the Employers pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code. The determination of
any reduction in the payments and benefits to be made pursuant to Section 5
shall be based upon the opinion of independent counsel selected by the
Employers’ independent public accountants and paid by the Employers. Such
counsel shall be reasonably acceptable to the Employers and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination; and may use such actuaries as such counsel
deems necessary or advisable for the purpose. Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive





--------------------------------------------------------------------------------





may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.
7.Restrictions Respecting Confidential Information and Non-Solicitation
(a)The Executive acknowledges and agrees that by virtue of the Executive's
position and involvement with the business and affairs of the Employers, the
Executive will develop substantial expertise and knowledge with respect to all
aspects of the Employers’ business, affairs and operations and will have access
to all significant aspects of the business and operations of the Employers and
to Confidential and Proprietary Information.
(b)The Executive hereby covenants and agrees that, during the Term of
Employment, unless otherwise authorized by the Employers in writing, the
Executive shall not, directly or indirectly, under any circumstance: (i)
disclose to any other person or entity (other than in the regular course of
business of the Employers) any Confidential and Proprietary Information, other
than pursuant to applicable law, regulation or subpoena or with the prior
written consent of the Employers; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information other than
for the sole and exclusive benefit of the Employers; or (iv) offer or agree to,
or cause or assist in the inception or continuation of, any such disclosure,
impairment or use of any Confidential and Proprietary Information. Following the
Term of Employment, the Executive shall return all documents, records and other
items containing any Confidential and Proprietary Information to the Employers
(regardless of the medium in which maintained or stored), or provide
certification to the Employers as to their destruction.
(c)While the Executive is employed by the Employers and for two (2) years after
the Date of Termination, the Executive shall not hire or solicit or attempt to
solicit for hire a Covered Employee, encourage another person to hire a Covered
Employee, or otherwise seek to adversely influence or alter such Covered
Employee’s relationship with the Employers or any of the Employers’ Affiliates
(except during the Executive’s employment with the Employers, when acting on the
good faith belief that ending the Covered Employee’s employment would be in the
Employers’ best interest). A “Covered Employee” shall be any person who has been
employed by the Employers or any of the Employers’ Affiliates in which Executive
was directly involved or had access to Confidential and Proprietary Information
at any time within the twelve (12) months prior to the date of any action
prohibited by the preceding sentence occurs.
(d)The Executive acknowledges that as a result of Executive’s employment with
the Employers, Executive has held and will continue to hold a position of the
highest trust in which Executive comes to know the Employers’ employees, its
customers and its Confidential and Proprietary Information. The Executive agrees
that the provisions of Section 7 (c) are necessary to protect the Employers’
legitimate business interests. The Executive warrants that these provisions will
not unreasonably interfere with Executive’s ability to earn a living or to
pursue Executive’s occupation after Executive’s employment ends for any reason.
Executive agrees to promptly notify the Employers of the name and address of any
Person or entity to which Executive provides services during the Covered Period
and authorizes the Employers, after consultation with Executive as to the form
and content of any such notice, to notify that entity of Executive’s obligations
under this Agreement.
(e)The parties agree that nothing in this Agreement shall be construed to limit
or negate the California Trade Secrets Act, codified at California Civil Code
section 3426 et seq., common law of torts, confidentiality, trade secrets,
fiduciary duty and obligations where such laws provide the Employers with any
broader, further or other remedy or protection than those provided herein.
(f)Because the breach of any of the provisions of this Section 7 will result in
immediate and irreparable injury to the Employers for which the Employers will
not have an adequate remedy at law, the Employers shall be entitled, in addition
to all other rights and remedies, to seek a degree of specific performance of
the restrictive covenants contained in this Section 7 and to a temporary and
permanent injunction enjoining such breach, without posting bond or furnishing
similar security.





--------------------------------------------------------------------------------





8.Cooperation in Legal Proceedings. After the Date of Termination, the Executive
agrees to reasonably cooperate with the Employers and any of their Affiliates in
the defense or prosecution of any claims or actions that may be brought against
or on behalf of the Employers or their Affiliates, which relate to events or
occurrences that transpired while the Executive was employed by the Employers.
The Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the
Employers or any of their Affiliates. The Executive also agrees to reasonably
cooperate with the Employers and any of their Affiliates in connection with any
investigation or review of any federal, state, or local regulatory authority as
any such investigation or review relates to any acts or omissions that
transpired while the Executive was employed by the Employers. The Executive
understands that in any legal action, investigation, or review covered by this
Section 8 that the Employers expects the Executive to provide only accurate and
truthful information or testimony. The Employers will pay expenses necessarily
and reasonably incurred by the Executive in complying with this Section.
9.Work Product. The Executive acknowledges that all inventions innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the Employers or their Affiliates, research and development or existing or
future products or services and which are conceived, developed or made by the
Executive while employed by the Employers and their Affiliates (“Work Product”)
belong to the Employers or such Affiliates (as applicable). The Executive shall
prom disclose such Work Product to the Boards of Directors of the Employers and
perform all actions reasonably requested by the Boards of Directors (whether
during or after the Executive’s employment) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments).
10.Return of Property. On and after the Date of Termination for any reason, or
at any time during Executive’s employment, on the request or direction of the
Employers, the Executive will immediately deliver to the Employers any or all
equipment, property, material, Confidential and Proprietary Information, Work
Product or copies thereof which are owned by the Employers and are in the
Executive’s possession or control. This includes documents or other information
prepared by the Executive, on Executive’s behalf or provided to the Executive in
connection with the Executive’s duties while employed by the Employers,
regardless of the form in which such document or information are maintained or
stored, including computer, typed, written, electronic, audio, video,
micro-fiche, imaged, drawn or any other means of recording or storing documents
or other information. The Executive hereby warrants that the Executive will not
retain in any form such documents, Confidential and Proprietary Information,
Work Product or other information or copies thereof. The Executive may retain a
copy of this Agreement and any other document or information describing any
rights the Executive may have after the termination of the Executive’s
employment.
11.Dispute Resolution. The Executive and the Employers agree that arbitration in
accordance with the Federal Arbitration Act and a Mutual Arbitration Agreement
in the form attached hereto as Attachment A entered into by the Executive and
the Employers simultaneous herewith shall be the exclusive means for final
resolution of any dispute between the parties arising out of or relating to the
Executive’s employment or this Agreement. Such Mutual Arbitration Agreement is
incorporated by reference herein as though set forth in full and will be deemed
fully-executed and mutually binding on both the Employers and the Executive once
signed by the Executive. The only exceptions to proceeding under the mutual
arbitration as provided for therein are: (1) for workers’ compensation and
unemployment claims by Executive; and (2) when injunctive relief is necessary to
preserve the status quo or to prevent irreparable injury to either party. The
parties hereto agree that injunctive relief may be sought only from any court of
competent jurisdiction located in Orange County, California and the parties
hereto consent to venue and personal jurisdiction in any such court.
12.Withholding. All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.





--------------------------------------------------------------------------------





13.Assignability. The Employers may assign this Agreement and their rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Employers may hereafter merge or consolidate or to
which the Employers may transfer all or substantially all of their respective
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Employers hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder
because the Executive’s obligations are personal in nature to the Executive.
14.Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page hereto. Any notice,
request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the
date it is actually received, (b) the business day after the day on which it is
delivered by hand, (c) the business day after the day on which it is properly
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail. The Employers or the Executive may change their respective
addresses by notifying the other party or parties of the new addresses in any
manner permitted by this Section 14.
15.Amendment; Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or officers as may be specifically
designated by the Boards of Directors of the Employers to sign on their behalf.
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
16.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the California, without
regard to any conflicts of laws provisions thereof.
17.Nature of Obligations. Nothing contained herein shall create or require the
Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
18.Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
19.Validity. The invalidity, illegality or unenforceability of any provision of
this Agreement, in whole or in part, shall not affect the validity, legality or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
21.Negotiation of Agreement and Right of Independent Counsel. Each of the
parties hereto agrees that this Agreement will be deemed negotiated and drafted
by both parties, each of which has had the opportunity to review its contents
with independent counsel selected by such party prior to signing. No inferences
will be drawn in favor of either party hereto with regard to any asserted
ambiguity in the terms of this agreement under any provision of the California
Civil Code.
22.Regulatory Prohibition and Required Provisions.
(a)Notwithstanding any other provision of this Agreement to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1828(k), and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. Furthermore, following
such termination





--------------------------------------------------------------------------------





for Cause, the Executive will not, directly or indirectly, participate in the
affairs or the operations of the Employers.
(b)If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) or (g)(1), the
Bank’s obligations under this contract shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay Executive all or part of
the compensation withheld while their contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.
(c)If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(l) of the FDIA, 12 U.S.C. § 1818(e)(4) or (g)(l), all obligations of the
Bank under this contract shall terminate as of the effective date of the order,
but vested rights of the contracting parties shall not be affected.
(d)If the Bank is in default as defined in Section 3(x)(l) of the FDIA, 12
U.S.C. § 1813(x)(l) all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.
(e)All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, by the Federal Deposit Insurance
Corporation (“FDIC”), at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA, 12 U.S.C. § 1823(c).
23.Entire Agreement. This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
PACIFIC PREMIER BANCORP, INC.
By:  
Name: Steven R. Gardner
Title: Chairman, President &Chief Executive Officer
Address:
17901 Von Karman Avenue
Suite 1200
Irvine, California 92614
PACIFIC PREMIER BANK
By:  
Name: Steven R. Gardner
Title: Chairman & Chief Executive Officer
Address:
17901 Von Karman Avenue
Suite 1200
Irvine, California 92614
EXECUTIVE
By:
Name: Ronald J. Nicolas, Jr.


Address:















Attachment A
MUTUAL AGREEMENT TO ARBITRATE DISPUTES


THIS MUTUAL AGREEMENT TO ARBITRATE DISPUTES (“Arbitration Agreement”) is made as
of this ___ day of May, 2016, by and between Pacific Premier Bancorp, Inc., a
Delaware corporation (the “Company”), Pacific Premier Bank, a
California-chartered commercial bank (the “Bank” and together with the Company,
the “Employers”), and Ronald J. Nicolas, Jr. (the “Executive”). (The Executive
and the Employers may be referred to collectively as the “parties” or
individually as the “party.”) Reference is made to that certain Employment
Agreement, dated as of the date hereof, between the Executive and the Employers
(the “Employment Agreement”), into which the terms of this Arbitration Agreement
are hereby incorporated as though set forth therein in their entirety.







--------------------------------------------------------------------------------





1.    Any dispute, controversy, or claim (“Claims”) between the parties arising
out of or in any way relating to the employment of the Executive by the
Employers or the Employment Agreement, or the breach thereof, or otherwise
arising out of or relating to the Executive’s employment or the termination of
that employment, or any other matters between the parties, shall be resolved, to
the fullest extent permitted by law, by final and binding arbitration before a
single neutral arbitrator under the Judicial Arbitration and Mediation Services
(“JAMS”) Employment Arbitration Rules and Procedures (the “Rules”) then in
effect, as modified by this Arbitration Agreement. Unless otherwise provided in
this Arbitration Agreement, the Rules shall apply for all matters related to any
arbitration hereunder, including, but not limited to, the selection of a neutral
arbitrator; provided, however, that the Rules applicable to class claims in
arbitration shall not apply. A copy of the Rules is attached hereto and is
incorporated into this Arbitration Agreement by this reference as though set
forth in its entirety. The parties mutually agree that the venue of the
arbitration shall be in Orange County, California, and both parties hereby
consent to the jurisdiction of the arbitrator, and to submit to said
jurisdiction, in Orange County, California.


2.    The parties waive their rights (a) to proceed before a civil court, except
in the limited circumstances expressly set forth below, (b) to have a jury
trial, and (c) as to wage claims, to proceed before the California Labor
Commissioner, Division of Labor Standards Enforcement.


3.    Claims include, without limitation, Claims arising out of or relating to
the construction, interpretation or application of this Arbitration Agreement.
This Arbitration Agreement applies, without limitation, to disputes regarding
any local, state, or federal administrative, regulatory, statutory,
constitutional or common law Claims, regarding, without limitation, the
employment relationship, trade secrets, unfair competition, compensation,
termination, discrimination, harassment or retaliation; claims arising under the
Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities
Act, Age Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
Standards Act, Executive Retirement Income Security Act, California Fair
Employment and Housing Act, California Family Rights Act, California Labor Code,
California Industrial Welfare Commission Wage Orders, and all other local,
state, or federal administrative, regulatory, statutory, constitutional or
common law claims (excluding workers compensation, state disability insurance,
and unemployment insurance claims). Claims may be brought before an
administrative agency but only to the extent applicable law requires so, and
only to the extent applicable law requires access to such agency despite the
existence of an agreement to arbitrate all claims. The preceding sentence is
intended to apply at least to charges brought before the Equal Employment
Opportunity Commission, the U.S. Department of Labor, or the National Labor
Relations Board. Nothing in this Arbitration Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. In the event that any person or
entity other than the Executive or the Employers (and its agents,
representatives, and executives) may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Further, in
accordance with the Employment Agreement, both parties shall have the right to
seek injunctive relief or other relief for any violation of the terms and
conditions of its provisions as set forth in the Employment Agreement.


4.    There shall be no right or authority for any Claims to be brought, heard
or arbitrated as a class, collective, or representative action except as noted
below (“Class Action Waiver”). Each party expressly intends and agrees that
class, collective or representative actions or procedures and claims for public
benefit shall not be asserted in any civil court or other forum, nor shall they
apply or be permitted in an arbitration pursuant to this Arbitration Agreement.
Each party shall submit only such party’s own, individual Claims in arbitration
and shall not seek to represent the interests of any other person, or otherwise
seek to assert a claim for public benefit or other representative claim,
including any under the California Unfair Competition





--------------------------------------------------------------------------------





Law. The parties further agree that this Arbitration Agreement provides the sole
and exclusive manner for resolving Claims between them. As a limitation on the
arbitrator, each party agrees that any claim that this Class Action Waiver is
unenforceable, unconscionable, void, or voidable shall be determined only by a
court of competent jurisdiction and not by an arbitrator. Despite the foregoing,
nothing in this Arbitration Agreement shall operate to require the arbitration
of any claim brought under California’s 2004 Private Attorneys General Act
(“PAGA”). PAGA claims may continue to be brought in a court of law and will not
be subject to this Arbitration Agreement.


5.    The party asserting any Claims must make a written demand for arbitration
(a “Demand”) and deliver the Demand to the other party. The statutes of
limitation otherwise applicable under the law shall apply to any and all Claims
made in any arbitration pursuant to this Arbitration Agreement.


6.    The Employers will pay all of the administrative costs of the arbitration,
the fees and expenses of the arbitrator, and other expenses of the arbitration
incurred or approved by the arbitrator. To the extent allowed by law, each party
is solely responsible for such party’s own costs in connection with the
arbitration as if the Claims at issue had been brought in a court of law, such
as attorneys' fees and witness fees. However, if under applicable law, the
Employers are not required to pay all of the arbitrator's and/or arbitration
fees, such fee(s) will be apportioned between the parties in accordance with
said applicable law, and any disputes in that regard will be resolved by the
arbitrator.


7.    The parties will have the right to conduct civil discovery, bring
dispositive motions, and present witnesses and evidence, and disputes in this
regard shall be resolved by the arbitrator.


8.    The arbitrator shall issue a written arbitration decision and shall
include a statement of the essential findings and conclusions upon which the
decision is based. The award shall be sufficient to allow for limited judicial
review, which may be obtained by either party as available by law. The
arbitrator may award, if appropriate, damages and other relief or remedies
permitted by law, and each party shall be entitled to recover in arbitration any
and all types of damages and other relief or remedies that would otherwise be
available to a prevailing party if the Claims were brought in a judicial forum
before a jury or court. Except as expressly limited in paragraph 3 above, the
arbitrator has exclusive authority to resolve any dispute relating to the
applicability or enforceability of this Arbitration Agreement. However, the
arbitrator may not add to, subtract or modify any of the terms of this
Arbitration Agreement or the policies set forth in any employee handbook of the
Employers.


9.     Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The award may be subject to judicial review
as allowed by law or a clear error of law exceeding the arbitrator’s authority.
This Arbitration Agreement shall be specifically enforceable. Except as may be
required by court order, no party or arbitrator may disclose the existence,
content, or results of any arbitration hereunder without prior written consent
of the parties.


10.     Either party hereto may pursue an action in a court of competent
jurisdiction for the purpose of obtaining a temporary restraining order or
preliminary injunction in furtherance of their agreement to arbitrate, such as a
court action to decide the enforceability or revocability of this Arbitration
Agreement or any portion thereof, or in order to preserve the status quo and
prevent irreparable damage to either party.


11.    This Arbitration Agreement, together with the Employment Agreement,
constitute the complete agreement of the parties on the subject of arbitration
of disputes regardless of any changes that may occur to any policies, programs,
or benefits outlined in any employee handbook provided to the Executive. This
Arbitration Agreement will remain effective and may not later be modified or
altered except





--------------------------------------------------------------------------------





by writing signed by each Employer’s President and the Executive. This
Arbitration Agreement shall survive the termination of the Executive’s
employment.


12.    If any portion of this Arbitration Agreement is determined to be invalid
or unenforceable, the parties hereto desire that such invalidity or
unenforceability shall not affect the remainder of this Arbitration Agreement,
and to this end, this Arbitration Agreement's terms are declared to be
severable. If any applicable Rule is adjudged to be unenforceable, in whole or
in part, such adjudication shall not affect the validity of this Arbitration
Agreement or the remaining applicable Rules. This Arbitration Agreement is
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq., except with regard
to the parties’ limited appeal rights, and applicable state law consistent
therewith.


EACH PARTY ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS CAREFULLY READ THIS
ARBITRATION AGREEMENT AND UNDERSTANDS ITS TERMS, AND ENTERS INTO THIS
ARBITRATION AGREEMENT VOLUNTARILY AND KNOWINGLY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS ARBITRATION
AGREEMENT, AND THAT SUCH PARTY IS LEGALLY BOUND BY THIS ARBITRATION AGREEMENT.
EACH PARTY ACKNOWLEDGES AND AGREES THAT SUCH PARTY WAS PROVIDED THE OPPORTUNITY
TO CONSULT WITH COUNSEL OF SUCH PARTY’S OWN CHOICE. EACH PARTY AGREES TO RESOLVE
ALL CLAIMS BY FINAL AND BINDING NEUTRAL ARBITRATION PURSUANT TO THIS ARBITRATION
AGREEMENT AND HEREBY WAIVES (AND AGREES TO TAKE ANY ADDITIONAL NECESSARY ACTION
THAT MAY BE REQUIRED TO WAIVE) ANY STATUTORY, COMMON LAW OR CONSTITUTIONAL
RIGHTS SUCH PARTY MAY HAVE TO A JURY OR COURT TRIAL, OR TRIAL BEFORE ANY
ADMINISTRATIVE AGENCY OR TRIBUNAL. EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES
ANY RIGHT TO CLASS, REPRESENTATIVE, AND COLLECTIVE PROCEDURES EXCEPT AS LIMITED
IN PARAGRAPH 4 ABOVE. EACH PARTY ACKNOWLEDGES THAT THIS ARBITRATION AGREEMENT IS
A CONDITION OF ANY OBLIGATIONS OF THE BANK UNDER THE EMPLOYMENT AGREEMENT.




IN WITNESS WHEREOF, the Executive and the Employers have caused this Arbitration
Agreement to be duly executed as of the day and year first above written.


PACIFIC PREMIER BANCORP, INC.


By: /s/Steven R. Gardner
Name: Steven R. Gardner
Title: Chairman, President & Chief Executive Officer






PACIFIC PREMIER BANK


By: /s/Steven R. Gardner
Name: Steven R. Gardner
Title: Chairman & Chief Executive Officer




EXECUTIVE


/s/Ronald J. Nicolas, Jr.
Ronald J. Nicolas, Jr.



